Citation Nr: 1129911	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-38 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to October 1977.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2010, the Veteran and his wife testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The issues of service connection for bilateral hearing loss and for tinnitus are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim decided herein has been accomplished.

2.  Although service treatment records reflect several complaints of low back pain during service, no chronic lumbar spine disability was shown in service, and there is no medical evidence of arthritis within one year of the Veteran's separation from service.

3.  The only medical opinion evidence on the question of whether there exists a medical nexus between a current lumbar spine disability and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a DDD of the lumbar spine are not met. 38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2006 pre-rating letter provided notice to the Veteran of the  evidence and information needed to substantiate his claim for service connection decided herein.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim.  In addition, the letter provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  The October 2006 RO rating decision reflects the initial adjudication of the claim for service connection for DDD of the lumbar spine.  Hence, the June 2006 letter-which meets all four of Pelegrini's content of notice requirement- also meets the VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records and the reports of September 2006 and September 2008 VA spine examinations.  Also of record and considered in connection with the appeal is the transcript of the November 2010 Board hearing, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the Veteran's claim.  See 38 C.F.R. § 3.303(b).

For certain chronic disorders, including arthritis, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service treatment records reflect that in November 1974 the Veteran was seen for complaints of needle-like pain in the left buttocks.  X-ray of the lumbar spine was negative.  The impression was sore "mm", secondary "BCT".   A May 1975 record reflects that the Veteran complained of injuring the lower portion of his back when he was knocked back against the driver hatch in a track vehicle.  Objective findings revealed no swelling with tenderness to touch.  The assessment was bruised muscle right side of back.  

In October 1976, the Veteran was seen for complaints of back pain for four days after lifting weights.  The assessment was back strain.   The Veteran was seen for follow-up and stated that his back felt much better, but was having trouble bending down and getting up.   Later that same month, the Veteran was seen for complaints that his back still hurt.  It was noted that the Veteran just returned from the field and was lifting heavy objects.  The assessment after physical examination was that the Veteran's back was within normal limits.  The plan was for parafon forte.  

In 1977, the Veteran complained that he was suffering from sore vertebrae for at least one week.  

In August 1977, the Veteran complained of low back pain.  He stated he was riding a horse, when the horse reared and fell on him.  The assessment was "mm" spasm.  
The Veteran's August 1977 separation physical examination report reflects that his spine was evaluated as clinically normal.  The Veteran's contemporaneous self-report of medical history reflects that he indicated that he did not have recurrent back pain or arthritis and that he was in very good health.    

A March 1990 private medical record from Nacogdoches Medical Center reflects that the Veteran sustained a cervical injury following heavy lifting at work.  Findings included some decrease in the lumbar curvature and some tenderness of the lateral areas of the mid back, otherwise the physical findings were essentially with normal limits.  The Veteran was not diagnosed with a lumbar spine disability. 

In June 1992, the Veteran submitted a claim for VA pension benefits to include for his lower back that he stated began in 1989.  Under treatment received while in service the Veteran wrote not applicable.  

A June 1992 private medical record from N. S. Taub, M.D. reflects an impression of chronic cervical and lumbar syndrome.  

A November 1992 VA spine examination reflects that the Veteran has a history of some possible low back strain in February 1990 and on or about April 1990 while on the job in his usual work as an automotive painter and refinisher.  A box which weighed approximately ten to fifteen pounds fell and struck him on the top of his head and jammed his neck downward.  Physical examination revealed that the Veteran stood rigidly and the VA examiner was unable to determine if the limitation in the lumbar spine were on a voluntary basis or not.  The diagnosis was marked limitation of the thoracolumbar spine most of which is on a voluntary basis; however, there is a possibility of degenerative arthritis of the lumbar spine and x-rays have been orders.  X-ray of the lumbar spine was normal.

In August 1994, the Veteran submitted a claim for a lower back injury that he asserted was sustained in 1974 or 1976 while on active duty.  He stated that from 1978 to 1979 he was treated by Dr. "Sh  lock" in Hillsboro, Texas and that he was treated at the Nacogdoches hospital in 1988. 
In a January 1995 letter, the RO indicated that they had administratively denied the Veteran' claim for service-connected compensation benefits for his low back because the Veteran did not send information that was requested.  

VA medical records from June 2003 to September 2003 reflect that the Veteran was seen for complaints of chronic neck pain.

In March 2006, VA medical records show that the Veteran was seen for complaints of low back pain for two days.  

In April 2006, the Veteran submitted a claim for service connection for a low back condition.

An April 2006 VA medical record reflects that the Veteran was assessed with low back pain secondary to degenerative joint disease based on x-ray results.    

In September 2006, a VA spine medical opinion was obtained and the report reflects that the Veterans claims file was reviewed.  The VA examiner stated that he reviewed current surgical diagnosis and treatment XII edition and it says degenerative changes typically associated with ageing are collectively termed spondylosis of the cervical and lumbar spine.  Men and women are affected equally.  Among persons over age 50, radiologic signs of degeneration of cervical and lumbar spine are extremely common.  "It is estimated that seven decades, 75 %of individuals demonstrate such degeneration, though most are asymptomatic."  Disc degeneration is therefore considered a natural aging phenomena.  He furthered referenced an article published by Herkowitz, HN, Department of Orthopedic Surgery at William Beaumont Hospital stating that degenerative lumbar spondylolisthesis associated with spinal stenosis is a common condition of the ageing spine.  On the basis of the claims file review and review of the journal, the VA examiner opined that it is more likely that the Veteran's degenerative disc disease is aging and it would require resorting to speculation. 

An October 2007 VA physical medical record reflects that the Veteran was seen for rehabilitation of low back pain.  The Veteran stated that one and a half year ago, he developed low back pain with radiation into the legs and groin.  The impression was lumbosacral radiculopathy.  

A February 2008 VA medical record reflects that the Veteran complained of low back pain since the 1970s.  An MRI revealed disc disease with "small disc protrusion L4/L5 in the central to left paracentral location possibly causing mass effect on the traversing nerve root . . . diffuse disc bulge with possible left lateral recess narrowing at L3/L4.  The assessment was low back pain acute increase chronic.  

A March 2008 VA medical record reflects that the Veteran was assessed with chronic low back pain, severe degenerative joint disease of L5-S1 with mass effect.  

In a March 2008 VA physical therapy record, it was noted that the Veteran was admitted to Beckley VA medical center for possible L4,5 discectomy.  Review of the chart denotes chronic low back pain since service.  Per the Veteran's chart, it was noted that the Veteran had mechanical low back pain. 

A June 2008 VA medical record reflects that the Veteran underwent a facet joint injection for a diagnosis of lumbar facet joint arthrosis.  

A September 2008 VA spine examination report reflects that the Veteran's claims file was reviewed.  The Veteran stated that he hurt his lower back in 1975 when he was in active service.  As per the Veteran, during lifting a tank cover he injured his lower back.  The Veteran was told that nothing was wrong with his lower back.  Subjectively, he reports constant lower back pain which has been getting worse progressively.  After a thorough examination, the examiner diagnosed DDD at L1-2, L2-3, and L3-4 with minimal disk space narrowing.  The VA examiner opined that the Veteran's current diagnosis of DDD of the lumbosacral spine is not caused by his complaints of low back pain and lumbar strain in the military service in the 1970s.  The rationale was based on the VA examiner's review of the claims file, finding that the Veteran has had documented acute lumbar back strain which is acute and self-limited condition.  The Veteran has no documented chronic back disabilities and its treatment when he was in active service.  
In a November 2008 letter, J. B. Given, DC stated that the Veteran was treated in his office from approximately 1998 to 200 for a low back condition.  However, no records can be recalled because of file purging and destruction.  

During the November 2010 Board hearing, the Veteran testified that he had to pick up rounds (75 pounds) and put it into the tanks.  After performing these duties is when his low back started to hurt.  In addition, he stated that he hit his back on the tank hatch and injured his back lifting weights.  The Veteran testified that he was seen on several occasions for complaints of low back pain, was treated with heat therapy, and given a profile and light duty.  He stated that after being released from his profile he still had back pain that was constant.  He stated that he was found to have an acute attack of a low back muscle spasm.  The Veteran testified that after service he began treatment with a chiropractor in about November 1977.  However, the chiropractor is no longer in business, and the individual who took over the practice had, essentially, destroyed the records.  

After considering the evidence in light of the above-noted criteria, the Board finds that the preponderance of the competent evidence weighs against the claim.

Initially, the Board finds that it cannot be concluded that a chronic low back disability was shown in service.  Although the Veteran had back complaints in service, such were isolated findings.  Moreover, at separation examination, a clinical evaluation of the spine was normal.  In addition, arthritis was not present in service, and in fact, x-rays were normal in service.  Moreover, arthritis was not manifest within the initial post-service year so as to support granting service connection on the basis of presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(a).  The Board notes that a November 1992 x-ray of the lumbar spine was normal.

Furthermore, the only medical opinions of record are that from September 2006 VA examiner who, after a thorough review of the claims file, opined that it was more likely that the Veteran's degenerative disc disease was due to aging.  In a September 2008 VA spine examination report, the VA examiner opined that, after a review of the claims file and thorough physical examination, the Veteran's current diagnosis of DDD of the lumbosacral spine is not caused by his complaints of low back pain and lumbar strain in the military service in the 1970s.   The Board finds that the September 2006 and September 2008 VA examiners' opinions constitute probative evidence on the medical nexus question-based as it was on review of the Veteran's documented medical history and assertions and examination (in September 2008). See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). These opinions are consistent with the fact that the record discloses isolated complaints of low back pain in service and a span of approximately 13 years without any clinical evidence to support any assertion of a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Furthermore, each examiner provided reasonable rationales in support of their opinions.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for DDD of the lumbar spine.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Currently, the only other evidence of record supporting the Veteran's claim is his own lay opinion.  Even if the Veteran's November 2010 hearing testimony could be read as claiming continuity of symptomatology since service, such history is substantially rebutted by the complete absence of treatment for this disorder soon after service and the very probative September 2006 and September 2008 VA examination opinions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  Furthermore, the Veteran has made inconsistent statements as to the onset of his low back pain, to include his June 1992 submission for VA pension benefits when he stated that his low back condition began in 1989 and during a November 1992 VA spine examination, it was noted that the Veteran provided a history of some possible low back strain in February 1990. 

Moreover, in the present case, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render either a diagnosis or a competent opinion as to medical causation, as opposed to observing symptoms.  Accordingly, his lay opinion does not constitute competent medical evidence for those purposes and lacks probative value as to the matter of medical diagnoses and causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that on which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent to offer opinions on medical diagnosis or causation).

Under these circumstances, the Board finds that the claim for service connection for a DDD of the lumbar spine must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for DDD of the lumbar spine is denied.


REMAND

The record reflects that the Veteran served as an armor crewman in service.  The Veteran testified that a shell went off next to him on a gunnery exercise and that he first noticed hearing loss sometime between 1980 and 1984.  

Audiometric testing performed on entrance into service in October 1974 revealed that pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
--
15
LEFT
15
10
5
--
10

Audiometric testing performed on separation from service in August 1977 revealed that pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
--
10
LEFT
10
0
0
--
0

38 C.F.R. § 3.385 provides that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Hence, the Veteran was not shown to have hearing loss for VA purposes in service.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

An April 2006 VA audiological record notes that the Veteran's case history revealed tinnitus in both ears, constant, severe.  Pure tone testing revealed normal hearing through 2k sharply falling to severe sensorineural hearing loss in the left ear and normal hearing progressing to a mild sensorineural hearing loss through 3K, sharply falling to severe in the right ear.  It was noted that the Veteran did not qualify for amplification at that time.  The actual audiometric results are not associated with the claims file.  Hence, a remand is necessary.  

During the November 2010 Board hearing, the Veteran testified that he was currently wearing hearing aids that were provided by the VA about two years earlier.  

The Board acknowledges that there is a gap of a couple decades between the time that the Veteran got out of service and the first documented evaluation for bilateral hearing loss.  Nonetheless, given the Veteran's report of in-service acoustic trauma and that he is currently receiving hearing aids from the VA, the Board's heightened duty to consider the benefit of the doubt, and the fact that no competent etiology opinion regarding the Veteran's current hearing loss and tinnitus and his service is of record, there is not sufficient competent medical evidence to decide the case as to these matters.  It must therefore be remanded for a VA medical examination and opinion.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes outpatient treatment records from VA medical centers (VAMCs) dated through August 2008.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). Hence, the RO must obtain all outstanding pertinent medical records from all VA medical centers pertaining to the Veteran's hearing and tinnitus, dated from August 2008 to the present.  In addition, audiometric testing results from the April 2006 audiology record at the Beckley VAMC must also be obtained and associated with the claims file.

Accordingly, these matters are REMANDED for the following action:

1.   The RO/AMC should obtain all outstanding medical records from VAMCs pertaining to the Veteran's hearing loss and tinnitus, from August 2008 to the present.  In addition, April 2006 audiometric test results from the Beckley VAMC must be obtained.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, the Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's bilateral hearing loss disability and tinnitus at the Richmond, VAMC, as requested by the Veteran.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include audiometric testing) should be accomplished and all clinical findings reported in detail.

The examiner should determine if the Veteran's hearing loss meets the criteria set forth in 38 C.F.R. § 3.385.  If so, the examiner should opine as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater likelihood) related to acoustic trauma during service.

The examiner is requested to discuss the medical significance, if any, of the apparent inconsistency in the audiometric data gathered on the Veteran's entrance examination in October 1974 and his separation examination in August 1977, specifically, the fact that the audiometric data suggests that the Veteran's hearing improved upon discharge from service. 

The examiner should also opine whether the Veteran has tinnitus that is at least as likely as not (i.e., there is a 50 percent or greater probability) related to the Veteran's military service. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached (and the discussion of rationale should specifically include comment regarding the likely etiology for the Veteran's bilateral hearing loss and tinnitus).  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so, must be provided.

3.  Thereafter, the RO/AMC should readjudicate each of claims remaining on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken on the claims.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


